‘AO 245D_ (Rev, 11/16) Judgment in a Criminal Case for Revocations/Modifications

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF IOWA

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
v.
CALVIN MOORE BAILEY Case Number: CR 15-4001-1-LTS
[1] Revocation of Probation USM Number: — 02868-029
Hl Revocation of Supervised Release John Greer
L] Modification of Supervision Conditions Defendant's Attorney

LJ AMENDED REVOCATION JUDGMENT
Date of Most Recent Judgment:

 

THE DEFENDANT:
BB admitted guilt to violation(s) 1 & 2a-h of the term of supervision.
HB was found in violation of 3

 

The defendant is adjudicated guilty of these violations:

Violation Number Nature of Violation Violation Ended

1 Use of a Controlled Substance 06/12/2020

2a-h, 3 Failure to Participate in Substance Abuse Treatment/Testing 06/08/2021

The defendant is sentenced as provided in pages 2 through 3 __ of this judgment. The sentence is imposed pursuant to the

Sentencing Reform Act of 1984.

CJ The defendant was not found in violation of and is discharged as to such violation(s).

L] The Court did not make a finding regarding violation(s)

 

 

 

It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence, or
mailing address until all fines, restitution, costs, and special assessments impoged\by/this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and United States Attorney of materia /) economic circumstances,

i | f

Leonard T. Strand
Chief United States District Court Judge

 

 

Name and Title of Judge Signature of Judge
ge Nis 2
June 22, 2021 oC) pe | L- \

 

 

Date of Imposition of Judgment Date |
AO 245D (Rev. 11/16) Judgment in a Criminal Case for Revocations/Modifications

DEFENDANT: CALVIN MOORE BAILEY

Judgment—Page 2 of 3

CASE NUMBER: CR 15-4001-1-LTS

O

O @

PROBATION

The defendant’s supervision is continued with the addition of special condition number(s):

IMPRISONMENT

No imprisonment is ordered as part of this modification.

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of: 9 months.

The court makes the following recommendations to the Federal Bureau of Prisons:

It is recommended that the defendant be designated to a Bureau of Prisons facility in close proximity to the defendant's
family which is commensurate with the defendant's security and custody classification needs.

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:

C1 at Olam. (1pm. on
C) as notified by the United States Marshal.

 

The defendant must surrender for service of sentence at the institution designated by the Federal Bureau of Prisons:
L before 2 p.m. on
C as notified by the United States Marshal.

 

[1 as notified by the United States Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

at

Defendant delivered on to

with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

By

 

DEPUTY UNITED STATES MARSHAL
AO 245D (Rev. 11/16) Judgment in a Criminal Case for Revocations/Modifications
Judgment—Page __ 3 soo

DEFENDANT: CALVIN MOORE BAILEY
CASE NUMBER: CR 15-4001-1-LTS

SUPERVISED RELEASE

a Upon release from imprisonment, No Term of Supervised Release is reimposed.

 
